Exhibit 10.29

Proprietary and Confidential

[NAME OF VEHICLE]

SUPPLEMENTAL AGREEMENT FOR [NAME OF EMPLOYEE] [AND [NAME OF TRUST]1

This Supplemental Agreement dated as of ____________, 20[] (this “Supplemental
Agreement”) is entered into by and among [Name of General Partner] (the “General
Partner”) (on behalf of [Name of Vehicle], a [jurisdiction] [exempted limited
partnership] (the “Partnership”)), [Name of Trust (“Trust”)]1  and [Name of
Employee] (“Limited Partner”  [If trust is used, use employee’s last name as
defined term]).  This Supplemental Agreement supplements and contains certain
additional agreements with respect to the Amended and Restated Agreement of
Limited Partnership, dated as of ____________, 20[] (the “Agreement”), entered
by and among the Partnership, the General Partner and the limited partners
identified on the schedule thereto, including Limited Partner [(as defined
below)]1.  To the extent of any conflict between the Agreement and this
Supplemental Agreement, the terms hereof shall control.  Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Agreement.  [Each of [Employee’s Last Name] and Trust is a “Limited Partner” of
the Partnership.  [Employee’s Last Name] is the “Principal” and Trust is the
“Related Party” of the Principal within the meaning of the Agreement.  All
references herein to Limited Partner shall be construed as referring
collectively to the Principal and to the Related Party, except to the extent
that the General Partner determines that the context does not require such
interpretation as between the Principal and the Related Party.]  1

Upon the terms and subject to the conditions described below, the parties agree
as follows:

1.       Representations of the Limited Partner.  Limited Partner represents and
warrants, as of the date first written above, as follows:

(a)      No Approval Required for Amendments.  Limited Partner acknowledges and
agrees that Limited Partner’s approval is not required to amend the Agreement,
except where such amendment would adversely change the terms of the Agreement
respecting Limited Partner’s vesting rights or Points.  Limited Partner
acknowledges and agrees that an adjustment of Points shall not be considered an
amendment to the extent effected in compliance with the provisions of Section
[] or [] of the Agreement as in effect on the date of such adjustment.

(b)      No Approval Required for Merger, Consolidation or Liquidation.  Subject
to Section [] of the Agreement, Limited Partner acknowledges and agrees that
Limited Partner’s approval is not required to approve any merger or
consolidation of the Partnership.  Limited Partner further waives and renounces
its right to a court decree of dissolution or to seek the appointment by the
court of a liquidator for the Partnership except as provided in the Agreement. 
[The Principal shall have the right to vote on behalf of the Related Party on
all Partnership matters requiring the vote of Limited Partners in general, or of
the Limited Partners hereto in particular.]  1

(c)      Limitations.  Limited Partner acknowledges and agrees that Limited
Partner has no right or power, except as set forth in the Agreement, to (a) seek
a court decree of dissolution or (b) seek the appointment of a liquidator for
the Partnership.

2.        Confidential Information.

--------------------------------------------------------------------------------

1 Only use if employee is using a trust.

 

 

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



(a)      Limited Partner, in the course of performing such Limited Partner’s
duties on behalf of the Partnership and the Relevant Entities, shall have access
to, receive and be entrusted with confidential, proprietary, and trade secret
information, including but in no way limited to development, marketing,
organizational, financial, management, administrative, production, distribution
and sales information, data, specifications and processes presently owned or at
any time in the future developed, by the Partnership, the Relevant Entities,
Portfolio Companies and potential Portfolio Companies of the Fund, and their
respective Affiliates, agents and consultants, or used presently or at any time
in the future in the course of its and their business that is not otherwise part
of the public domain (collectively, the “Confidential Material”).  All such
Confidential Material is considered secret and will be available to Limited
Partner only in confidence.  Except in the performance of Limited Partner’s
duties on behalf of the Partnership or the Relevant Entities, Limited Partner
shall not, directly or indirectly for any reason whatsoever, disclose or use any
such Confidential Material, unless such Confidential Material ceases (through no
fault of Limited Partner) to be confidential because it has become part of the
public domain.  All records, files, documents, databases, lists and other
tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the Partnership and the Relevant Entities’ business,
which Limited Partner prepares, uses or encounters, shall be and remain the
Partnership’s sole and exclusive property and shall be included in the
Confidential Material.  Upon Limited Partner becoming a Retired Partner of the
Partnership by any means, or whenever requested by the Partnership or the
Relevant Entities, Limited Partner shall promptly deliver to the Partnership and
the Relevant Entities any and all of the Confidential Material that may be or at
any previous time have been in such Limited Partner’s possession or under such
Limited Partner’s control.

(b)      Limited Partner hereby agrees and acknowledges that the sale or
unauthorized use or disclosure of any of the Partnership or the Relevant
Entities’ Confidential Material, by any means whatsoever and any time before,
during or after Limited Partner’s membership in the Partnership and the Relevant
Entities, shall constitute “Unfair Competition.”  Limited Partner agrees not to
engage in Unfair Competition either during the time Limited Partner is a limited
partner of the Partnership and the Relevant Entities or any time
thereafter.  The foregoing obligation as to confidentiality and non-use shall
survive any termination of the Agreement and this Supplemental Agreement. 

3.       Access to Books and Records.  The Partnership must maintain books and
records required by law at its principal office, and Limited Partner may
inspect, examine and copy such books and records for any purpose reasonably
related to Limited Partner’s interest as a Limited Partner at reasonable times
and upon reasonable notice.  Limited Partner waives, and covenants not to
assert, any claim or entitlement whatsoever to gain access to any information
relating to any other Limited Partner (including without limitation, any
Supplemental Agreement entered with other Limited Partners and the allocations
and distributions to any other Limited Partner).  Subject to such reasonable
standards (including standards governing what information and documents are to
be furnished, at what time and location and at whose expense) as may be
established by the General Partner, upon a written request that sets forth the
purpose of such request, the Partnership will deliver to Limited Partner a copy
of any information which the Partnership is required by law to so provide;
provided, however, that the General Partner may keep confidential from Limited
Partner, for such period of time as the General Partner deems reasonable, any
information that the General Partner reasonably or in good faith believes (a) to
be in the nature of trade secrets, (b) the disclosure of which is not in the
best interests of the Partnership or the Relevant Entities, (c) the disclosure
of which could damage the Partnership, the Relevant Entities or their respective
businesses, or (d) is required by law or by an agreement with a third party to
be kept confidential.

4.       Vested Points.  The Points allocated to Limited Partner as of the date
hereof are set forth in Exhibit A attached hereto under the heading “Points
Allocated.”  If Limited Partner becomes a Retired Partner, Limited Partner’s
Points shall be reduced automatically to an amount equal to such Limited





2

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



Partner’s Vested Points as of the date such Limited Partner became a Retired
Partner (the “Retirement Date”) calculated as set forth below.     

 

 

 

Vesting Period End

Percentage

 

Limited Partner’s Points shall be fully vested on ●, 20[]. 

 

5.       Arbitration.  Any controversy or dispute arising out of the Agreement
or this Supplemental Agreement, the interpretation of any of the provisions
hereof, or the action or inaction of any party hereunder shall be submitted to
arbitration in Los Angeles, California, under the commercial arbitration rules
then obtaining of the American Arbitration Association.  Any award or decision
obtained from any such arbitration proceeding shall be final and binding on the
parties, and judgment upon any award thus obtained may be entered in any court
having jurisdiction thereof.  No action at law or in equity based upon any claim
arising out of or related to the Agreement or this Supplemental Agreement shall
be instituted in any court by any party except (a) an action to compel
arbitration pursuant to this Section 5; or (b) an action to enforce an award
obtained in an arbitration proceeding in accordance with this Section
5.  Pending the submission to arbitration and thereafter until the arbitrator
publishes its award, each party shall, except in the event of termination,
continue to perform all its obligations under the Agreement without prejudice to
a final adjustment in accordance with the award.

6.       Certain Bankruptcy Code Provisions.  The parties hereto acknowledge
that this Supplemental Agreement is a “personal services contract” as such term
has been interpreted according to Section 365(e)(2) of the U.S. Bankruptcy Code,
as amended.

7.       Nature of Employment.  Nothing in this Supplemental Agreement or the
Agreement shall change the nature of your employment with Ares Management LLC or
any of its Affiliates (collectively, “Ares”), which is employment at-will,
terminable by you or Ares at any time, for any reason or no reason, with or
without Cause.

8.       Special Power of Attorney. 

(a)      Limited Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead
of  Limited Partner, with the power from time to time to make, execute, sign,
acknowledge, swear to, verify, deliver, record, file and/or publish:

(i)       the Agreement and any amendment to the Agreement which complies with
the provisions of the Agreement (including the provisions of Section [●]
thereof);

(ii)      any instruments, documents and certificates required to effect the
provisions of Section [●] of the Agreement, including, but not limited to, the
formation of any SPV or to effect the transfer of a Limited Partner’s interest
in an SPV;

(iii)      all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the United States of America, the State of Delaware, or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as a
limited partnership; and





3

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



(iv)      any deeds, agreements, instruments or other documents whatsoever in
connection with the admission or withdrawal of any Partner in accordance with
the Agreement.

(b)      Limited Partner is aware that the terms of the Agreement permit certain
amendments to the Agreement to be effected and certain other actions to be taken
or omitted by or with respect to the Partnership without Limited Partner’s
consent.  If an amendment of the organizational documents of the Partnership, or
the Agreement or any action by or with respect to the Partnership is taken by
the General Partner in the manner contemplated by the Agreement, Limited Partner
agrees that, notwithstanding any objection which Limited Partner may assert with
respect to such action, the General Partner is authorized and empowered, with
full power of substitution, to exercise the authority granted above in any
manner which may be necessary or appropriate to permit such amendment to be made
or action lawfully taken or omitted.  Limited Partner is fully aware that each
other Limited Partner will rely on the effectiveness of this special
power-of-attorney with a view to the orderly administration of the affairs of
the Partnership.  This power-of-attorney is a power of attorney given to secure
a proprietary interest of the General Partner and/or secure the performance of
obligations owed to the General Partner and is coupled with an interest in favor
of the General Partner and as such:

(i)      shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and

(ii)      shall survive the delivery of an assignment by Limited Partner of the
whole or any portion of its interest in the Partnership, except that, where the
assignee thereof has been approved by the General Partner for admission to the
Partnership as a substitute Limited Partner, this power-of-attorney given by the
assignor shall survive the delivery of such assignment for the sole purpose of
enabling the General Partner to execute, acknowledge and file any instrument
necessary to effect such substitution.

9.       Spousal Consent and Marital Dissolution.    Limited Partner
acknowledges that in accordance with Section [●] of the Agreement that within 30
days after (i) execution of this Supplemental Agreement if Limited Partner is
subject to community property laws of any state or (ii) Limited Partner becoming
subject to community property laws, Limited Partner (if married) shall cause
such Limited Partner’s spouse to execute and deliver to the Partnership a
Spousal Consent and Agreement in the form of Exhibit B hereto.  Limited Partner
further acknowledges that if Limited Partner marries or remarries subsequent to
the date of Limited Partner’s execution of the Agreement, Limited Partner shall
within 30 days thereafter similarly cause such Limited Partner’s new spouse to
execute and deliver to the Partnership such Spousal Consent and Agreement.

10.       Profits Interest.  The General Partner hereby elects (i) to make the
adjustments set forth in Section [●]of the Agreement in order to ensure that the
Points allocated to Limited Partner pursuant to this Supplemental Agreement are
treated as a “profits interest” for U.S. federal income tax purposes and (ii)
application of Sections [●] of the Agreement to the extent required to be set
forth in the Supplemental Agreement.

11.       Governing Law.  This Agreement shall be governed by, and construed
under, the laws of the [jurisdiction] (without regard to principals of conflicts
of laws), all rights and remedies being governed by said laws.

12.       Severability.  Any term or provision of this Supplemental Agreement
that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
or





4

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



provisions of this Supplemental Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Supplemental Agreement
in any other jurisdiction.

 

13.       Power and Authority; No Conflicts.  The execution and delivery of this
Supplemental Agreement and the Agreement, the consummation of the transactions
contemplated hereby and thereby, and the performance of Limited Partner’s
obligations hereunder and thereunder will not conflict with, or result in any
violation of or default under, any provision of any agreement or other
instrument to which Limited Partner is a party or by which Limited Partner or
any of its properties is bound, or any permit, franchise, judgment, decree, law,
statute, order, rule or regulation applicable to Limited Partner, its business
or properties. This Supplemental Agreement has been duly authorized, executed
and delivered by Limited Partner and the Supplemental Agreement constitutes, and
the Agreement, when Limited Partner is admitted as a limited partner, will
constitute, a valid and legally binding agreement of Limited Partner.  Limited
Partner has obtained all necessary consents, approvals and authorizations of
governmental authorities and other Persons required to be obtained in connection
with its execution and delivery of this Supplemental Agreement and the Agreement
and the performance of its obligations hereunder and thereunder. 

14.       Acknowledgement.  Limited Partner acknowledges that Limited Partner
(y) has read the Agreement and this Supplemental Agreement and  (z) accepts and
agrees to become a Limited Partner of the Partnership and be bound by the terms
of the Agreement as amended hereby.  Limited Partner represents and warrants to
the Partnership that Limited Partner (a) has consulted his own independent tax
advisors with respect to the transactions contemplated by this Agreement, (b) is
not relying in any respect on the Partnership, any Relevant Entity or any
member, employee, or other agent or representative of the Partnership or any
Relevant Entity to provide any advice with respect to the U.S. federal, state,
local or foreign tax consequences of the transactions contemplated hereby, and
(c) will bear his own respective tax consequences, if any, associated with the
transactions contemplated hereby and will not seek any reimbursement in
connection with any such tax consequences from the Partnership or any Relevant
Entity.

15.       United Kingdom Matters.    If Limited Partner is a resident of the UK,
Limited Partner hereby irrevocably agrees and undertakes to make an election or
elections under 431(1) of the UK’s Income Tax (Earnings and Pensions) Act 2003
or any other statutory provisions (each an “Election”) in relation to Limited
Partner’s interest as a Limited Partner and/or the allocation of any Points to
such Limited Partner and in respect of any securities or interest in securities
acquired or regarded as acquired through the operation of the provisions of this
Supplemental Agreement or the Agreement. Such election shall be in the form
directed by the General Partner or Ares Management Limited and shall be made
within 14 days of Limited Partner acquiring the relevant interest, Points,
securities or interest in securities.



5

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands to this
[Name of Fund] Supplemental Agreement as of the date first written above.

 

GENERAL PARTNER

 

 

 

[Name of General Partner]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





6

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

[NAME OF EMPLOYEE]

 

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

 

 

 

[NAME OF TRUST]1

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Exhibit B (Spousal Consent and Agreement)

 

☐  Completed  ☐  Not Applicable

 

 



7

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



EXHIBIT A

 

 

 

Limited Partner

Points Allocated

[Name of Employee/Trust]

[______]

[Name of Employee]2

0

 

--------------------------------------------------------------------------------

2  Delete if no trust is used.

 

 



[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



EXHIBIT  B

 

FORM OF SPOUSAL CONSENT AND AGREEMENT

 

THIS SPOUSAL CONSENT AND AGREEMENT (this “Consent”) is entered into as a deed
poll by the undersigned (the “Undersigned”) as the spouse of
_______________________________, currently or anticipated to become a Limited
Partner of [Name of Fund], a [jurisdiction] [exempted limited partnership] (the
“Partnership”) in favor of the Partnership.  This Consent shall be effective
from and after the earliest date on which the Undersigned’s spouse is or was
admitted as a Limited Partner of the Partnership and may not be withdrawn or
revoked by the Undersigned.  Capitalized terms not otherwise defined herein have
the same meaning as in the Amended and Restated Agreement of Exempted Limited
Partnership of the Partnership, as amended (the “Partnership Agreement”).

The Undersigned hereby agrees, acknowledges and understands that:

1.The Undersigned has been provided with the opportunity to read the Partnership
Agreement and, in particular, [●] thereof; 

2.Under the provisions of [●] of the Partnership Agreement, the Undersigned
shall be only an assignee (with limited rights and potentially significant
obligations, including clawback obligations) following the Undersigned’s
acquisition of any interest in the Partnership unless and until the Undersigned
is admitted to the Partnership as  a Limited Partner pursuant to the terms of
the Partnership Agreement;

3.Under the provisions of Section [●] of the Partnership Agreement, an option is
given to the Undersigned’s spouse as a Limited Partner of the Partnership to
purchase any interest in the Partnership which the Undersigned may have or
receive under community property laws, marital laws, or otherwise, if that
purchase fails to occur in connection with such marital dissolution for any
reason, the Partnership or its assignee shall have the option to redeem the
Undersigned’s entire interest in the Partnership or assign such option to
purchase the Undersigned’s interest in the Partnership;

4.Failure by the Undersigned to execute this Consent would constitute a breach
of the Partnership Agreement on the part of the Undersigned’s spouse; and

5.The Undersigned has had the opportunity to be represented in the execution of
this Consent by legal counsel of the Undersigned’s own choosing and no legal
counsel or advice has been provided to the Undersigned by, or on behalf of, the
Partnership or the Undersigned’s spouse.

The Undersigned hereby consents to the transactions contemplated by the
Partnership Agreement (including, without limitation, any capital contributions
to be made by the Undersigned’s spouse and any clawback obligations).  In
addition, the Undersigned hereby agrees to be bound by the provisions of the
Partnership Agreement specifically applicable to the Undersigned including,
without limitation, [] thereof.

 

This Consent shall be governed by the laws of the [jurisdiction].

 

 

 

 

 

Signed, this _________ day of ________________, 20__

 

 

 

Executed and delivered as a deed by:

 

 

 

 

Signed:

 

 

Print Name:

 

 

 

Witness

 

 

In the presence of :

 

 

Print Name:

 

 

 

 





Form of Spousal Consent

[Form Supplemental Agreement]

--------------------------------------------------------------------------------

 



Form of Guarantee

 

[INSERT FUND GUARANTEE]

[Form Supplemental Agreement]

--------------------------------------------------------------------------------